Citation Nr: 0417277	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (claimed as a stomach condition).


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
December 1956.

In a rating decision dated in March 1957, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Kansas City, 
Missouri, denied entitlement to service connection for 
"nervous stomach."

This appeal arises from a July 2001 rating decision in which 
the Roanoke, Virginia, RO determined that new and material 
evidence had been submitted and reopened the claim for 
service connection for a gastrointestinal disorder, to 
include irritable bowel syndrome, but denied the reopened 
claim.  The veteran's claim is based on a new diagnosis, 
namely that of irritable bowel syndrome.  A claim based on a 
new diagnosis is treated as a new claim.  Spencer v. Brown, 
17 F.3d. 368 (1994).  Accordingly, the Board will consider 
the veteran's claim on a de novo basis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  A veteran's report of a continuity of 
symptomatology can constitute competent evidence that a 
current disability is related to service.  Charles v. 
Principi, 16 Vet App 370 (2002).

In the instant case, the service medical records document an 
episode of "gas," and the veteran has reported stomach 
symptoms in service as well as a continuity of symptomatology 
since service.  The veteran's private physician, N. Eli 
Snelgrove, M.D., has reported that he is treating the veteran 
for irritable bowel syndrome.  Under these circumstances, an 
examination is required.

In a letter dated in May 2001, Dr. Snelgrove reported that 
his earliest records dated back to the 1980s, when the 
veteran was treated by "Dr. Troxell."  The records of this 
treatment are not part of the claims folder.  VA is obligated 
to seek private treatment records reported by a private 
physician.  Massey v. Brown, 7 Vet App 204 (1994).

Accordingly, this case is REMANDED for the following:

1.  The RO or AMC should take the 
necessary steps to obtain all records of 
the veteran's treatment by Drs. Snelgrove 
and Troxell for irritable bowel syndrome 
that are not currently of record.

2.  The veteran should be afforded a 
gastrointestinal examination to determine 
whether he has a current gastrointestinal 
disability that was incurred in service.  
The examiner should review the claims 
folder, and not such review in the 
examination report or in an addendum to 
the report.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current 
gastrointestinal disability is the result 
of a disease or injury in service, or is 
otherwise related to service.

3.  Thereafter, the RO or AMC should 
readjudicate the veteran's claim.  If the 
benefit remains denied, he and his 
representative should be furnished with a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





